Citation Nr: 0532145	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  05-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

There is no competent medical evidence associating the 
veteran's hepatitis C to his active military service on any 
basis.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the date this claim for service 
connection originated at the RO.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The August 2003 rating decision and the November 2004 
statement of the case apprised the veteran of the information 
and evidence needed to substantiate the claim, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific evidence that was considered when the 
determinations were made.  In addition, in a March 2003 
letter, the veteran was informed of the provisions of the 
VCAA and was advised to identify any evidence in support of 
the claim that had not been obtained.  

Collectively the correspondence advised the veteran of the 
evidence to submit to show that he was entitled to service 
connection for hepatitis C.  The March 2003 letter 
specifically informed the veteran that VA would obtain 
pertinent federal records.  The veteran was informed that VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate the claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication and as a result the timing of the notice does 
comply with the express requirements of the law as discussed 
in Pelegrini.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  Collectively, the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the March 2003 
letter had specific references that, in essence, invited him 
to submit or identify any evidence he may have that pertained 
to the claim.  Furthermore, a February 2005 letter invited 
him to submit additional evidence without limiting the type 
of evidence he could submit.  Taken together these letters 
contained the equivalent of a specific statement of the 
fourth content element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and any error in not providing a single notice to 
the veteran covering all content requirements expressly 
before the initial determination is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) noting the 
factors of essential fairness of the adjudication and whether 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board obtained service medical records, and 
private treatment records.  The veteran submitted medical 
information regarding hepatitis C.   However, the VCAA duty 
to assist regarding the necessity of a medical 
examination/opinion does not attach where as here a veteran 
simply relates a disorder to military service and there is no 
competent medical opinion relating it to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).   Thus the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the obligations established in the 
VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim for service connection.  Relevant 
clinical records are included in the file.  VA's duty to 
assist the veteran in the development of the claim has been 
satisfied and the Board will turn to a discussion of the 
issues on the merits. 


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  This 
responsibility was reaffirmed in Washington  v. Nicholson, 
No. 03-1828 (U.S. Vet. App. Nov. 2, 2005).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the diagnosis of hepatitis C.  However, as the discussion 
that follows will explain, he does not satisfy the other 
requirements to prevail in this claim for service connection.  
His statements of events during service that he contends 
exposed him to hepatitis C are not corroborated by extant 
service medical records.  For example, he stated that he 
received a tatoo, but the separation medical examination did 
not list a tatoo as an identifying body mark.  Furthermore 
his assertion that he was not given an exit physical is 
clearly contradicted in extant records showing a medical 
examination for "Separation" purposes was completed in 
January 1975.  Thus the credibility of the veteran's 
assertions is markedly diminished when extant records 
unequivocally contradict two of his principle claims.  In 
addition, the records of treatment for hepatitis C he 
identified did not contain any statement or history of the 
likely etiology for his hepatitis C.  The record obtained 
from MN, M.D., are all dated in 2002 and reported only that 
the veteran was known to have the disease.  The veteran did 
not identify any other treating physician to whom he had 
provided a history that assisted in the diagnosis of 
hepatitis C and that the history was consistent with the 
information he submits to VA when seeking service connection.  
The Board does not weigh favorably his silence in that 
regard.  In addition, although there is a report of gonorrhea 
twice early in 1974 on the separation examination, the 
assumption for hepatitis C being likely related to such 
contact would require speculation that his partner or 
partners were infected.  In summary, his assertions are not 
persuasive or credible in light of the multiple material 
contradictions on critical evidence.     

The veteran's reliance upon medical treatise information 
("FACT SHEET: Workplace Exposure to Hepatitis C" dated in 
December 1998) to support his contention that flu symptoms he 
reported having been treated in service are linked to his 
hepatitis C (see VA Form 9 "Flu symptoms are a symptom of 
Hepatitis C") is simply an incompetent lay assertion of 
medical nexus or causation.  Just as incompetent is his 
assertion that being exposed to air gun injections in service 
is a causative factor in his hepatitis C.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board must apply 
the generally applicable standard for establishing the value 
of such evidence as discussed in Roberts v. West, 13 Vet. 
App. 185, 188-89 (1999). 

 In order to establish service connection by means of such 
treatise evidence it must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  See 
Wallin v. West, 11 Vet. App. 509 514 (1998). Instead, 
standing alone, the evidence must discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998). The Board observes that the 
treatise material submitted does not have the requisite 
"degree of certainty" required by Wallin and Sacks, supra; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease . . . [is] too general 
and inconclusive ...").  The material the appellant submitted 
is general informative information and as such is of little 
probative value.  

As with any piece of evidence, the credibility and weight of 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  It is the Board's 
duty to determine the credibility and weight of evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  
The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  The Board 
must analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).    

Thus, having stated the reasons for not according the 
veteran's assertions any substantial probative weight, there 
was no requirement for VA to assist him with an examination 
or opinion, since the examiner would be resorting to 
speculation in light of the lack of credibility in the 
veteran's assertions.  See e.g., Bloom v. West, 12 Vet. App. 
185, 187 (1999) (speculative medical opinion cannot establish 
in-service medical nexus without supporting clinical data or 
other rationale to provide the degree of certainty required 
for medical nexus evidence).  

The benefit of the doubt rule is inapplicable since for 
reasons stated previously there is not an approximate balance 
of competent evidence in the record.  There is no competent 
nexus evidence and the veteran has not identified the 
existence of such evidence, although being invited to do so.   
Accordingly, the claim of service connection for hepatitis C 
is denied.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


